t c memo united_states tax_court s clark jenkins and mary p jenkins petitioners v commissioner of internal revenue respondent docket no filed date randolph g abood for petitioners mary ann amodeo and louis a ramunno for respondent memorandum findings_of_fact and opinion clapp judge respondent determined deficiencies in petitioners' federal income taxes as follows year deficiency dollar_figure big_number after concessions by the parties the issues for decision are whether payments made to north carolina and virginia resulting from deficiencies in fertilizer products are deductible ordinary and necessary business expenditures under sec_162 or nondeductible fines_or_penalties under sec_162 we hold that the payments are deductible ordinary and necessary business expenditures under sec_162 whether petitioners have substantiated amounts greater than the amounts conceded by respondent we hold that they have not all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and the attached exhibits petitioners were residents of tarboro north carolina when the petition was filed s clark jenkins petitioner owned percent of w s clark sons inc wsc an s_corporation the dispute in this case stems from amounts paid_by wsc to north carolina and virginia resulting from deficiencies in fertilizer products and deducted as ordinary and necessary business expenditures the tax consequences passed through to petitioner as a shareholder of wsc wsc is engaged in the business of producing and supplying fertilizers agricultural chemicals seeds and other agricultural products for use by farmers wsc distributes its products to retail farm centers wholesale distribution centers and independent commission agents the dispute in this case relates to wsc's fertilizer operations during the years at issue wsc owned and operated fertilizer production facilities in north carolina and virginia it conducted most of its business in north carolina wsc distributes most of its fertilizer in bulk ie by the truckload fertilizer primarily consists of three active ingredients nitrogen phosphate and potash fertilizer also contains smaller amounts of other nutrients known as micronutrients as well as inactive ingredients farmers or other purchasers select the concentration of the three fertilizer ingredients depending on their particular needs soil conditions the type of crop being planted the expected weather conditions and price may each influence the farmer's selection of fertilizer for example a corn farmer may require fertilizer in the mixture of which i sec_5 percent nitrogen percent phosphate and percent potash a soybean farmer may require fertilizer in the mixture of wsc manufactures fertilizer using two methods a blending method and an ammoniation method in the blending method the separate ingredients of fertilizer are purchased from large mining companies and nitrogen producers the fertilizer ingredients are poured in bulk form into a steel receptacle and then blended through a circular mixing motion the farmer's specifications determine the concentration of each fertilizer ingredient in a particular blend in the ammoniation method the fertilizer ingredients are mixed through a heat reaction involving ammonia superphosphate and sulphuric and or phosphoric acid the solution is heated to a semiliquid as the solution is slowly cooled the final product forms as a pellet the pellets are removed from the solution dried and packaged a fertilizer is deficient when it contains less of a particular ingredient than guaranteed by the manufacturer fertilizer companies expect that some of their fertilizer will be deficient in at least one category of the three primary ingredients segregation the most common source of deficiencies affects both types of fertilizer manufacture segregation develops from particle-size differences among the fertilizer ingredients the particle-size differences cause the particles not to mix properly and segregation results the entire batch of fertilizer may have the proper percentages of the three active ingredients but a test sample taken from the batch may vary due to segregation density differences among the respective particles do not exacerbate segregation particle size is the determinative factor for this reason a fertilizer manufacturer will attempt to purchase and then blend ingredients that have a similar particle size segregation can be reduced but not eliminated one method used to reduce segregation is purchasing the separate fertilizer ingredients on the basis of size guide number sgn sgn is a method of measuring the average size of the particles of the particular fertilizer ingredient being purchased the same sgn for each of the three primary fertilizer ingredients does not assure a uniform particle size in each of the three primary ingredients since actual sizes among the three average sizes may be significantly different the north carolina and virginia legislatures have enacted legislation to regulate commercial fertilizer manufacturers operating in their states the north carolina commercial fertilizer law of n c gen stat secs through as amended through is substantially the same as the law in effect in north carolina during the taxable years in issue n c gen stat sec provides that its purpose shall be to assure the manufacturer distributor and consumer of the correct quality and quantity of all commercial fertilizer sold in this state the virginia commercial fertilizer law va code ann sec_3_1 michie is substantially the same as the north carolina fertilizer law for purposes of this case in and wsc paid dollar_figure and dollar_figure respectively to the north carolina department of agriculture pursuant to the assessment of penalties for violation of n c gen stat sec in wsc paid dollar_figure to the virginia department of agriculture pursuant to the assessment of penalties for violation of an analogous provision of the virginia fertilizer law the relevant portions of n c gen stat sec may be summarized as follows a when making an administrative determination as to whether a fertilizer is deficient in plant food the commissioner of agriculture commissioner shall be guided solely by the official sample taken by an authorized agent and in the manner prescribed by statute b if the analysis shows that any commercial fertilizer falls short of the guaranteed nitrogen phosphate or potash then a penalty of three times the value of the deficiency shall be assessed if the deficiency exceeds the investigational allowance and c all penalties assessed under n c gen stat sec shall be paid to the consumer of the lot of fertilizer if the consumer cannot be found the amount of the penalty assessed shall be paid to the commissioner who shall deposit the same with the state treasurer as custodian for the department of agriculture fund the sums that have been deposited with the state treasurer payable to the consumer shall not be subject_to claim by the consumer after months from the date of assessment the investigational allowance allows for variations in fertilizer sampling handling and laboratory analysis if a deficiency exceeds the investigational allowance then the penalty is assessed on the entire deficiency the intent of the statute is to reimburse the consumer for the cost of the deficient fertilizer ingredient which the farmer paid for but never received and the lower crop production that results from the deficiency in the fertilizer thus under n c gen stat sec if a fertilizer is deficient in one or more fertilizer ingredients from the amount requested by and guaranteed to the customer farmer then a penalty is imposed on the manufacturer the penalty under n c gen stat sec is calculated on the amount and relative value of the deficient product for example for tons big_number pounds per ton of fertilizer percent nitrogen percent potash and percent phosphate which contains only percent nitrogen the penalty is calculated as follows the fertilizer is guaranteed to contain pounds of nitrogen per ton ie big_number pounds x percent but it contains only pounds of nitrogen ie big_number pounds x percent as a result there is a deficiency of pounds per ton pounds minus pounds assuming the relative value of nitrogen i sec_28 cents per pound the penalty will equal pounds x cents x dollar_figure per ton x tons dollar_figure the fertilizer commissioner determines and publishes annually the values per pound of each of the primary ingredients of fertilizer fertilizer inspectors from the departments of agriculture of north carolina and virginia typically visit a fertilizer manufacturer unannounced to obtain samples of fertilizer for testing once on the site they randomly collect official samples of fertilizer the inspectors collect samples of the end product only ie the mixed fertilizer they do not take samples of the separate ingredients of the mixed fertilizer the inspectors place the samples in containers that are marked and registered and they maintain a chain of evidence with all official samples the official samples are taken to a testing facility where they are tested for conformity with the percentages guaranteed by the fertilizer manufacturer the testing facility reports the test results to the fertilizer administrator and copies of the results are sent to the fertilizer manufacturer the fertilizer manufacturer is allowed weeks to comment on the test results if a deficiency exists that gives rise to a penalty then an assessment letter is mailed to the manufacturer at the end of weeks the assessment letter contains the amount of the penalty imposed for a violation if the ultimate consumer of the deficient fertilizer can be identified the penalty is paid to the consumer if the ultimate consumer cannot be identified the penalties are paid to the state department of agriculture often the ultimate consumer cannot be identified because most fertilizer samples are taken from dealer storage and the dealers do not record who purchased a particular batch of stored fertilizer thus most penalties are paid to the state department of agriculture the departments of agriculture in north carolina and virginia test approximately percent of the fertilizer sold by each fertilizer manufacturer however if a fertilizer manufacturer is consistently below standard the department of agriculture will test a greater percentage of that manufacturer's fertilizer opinion sec_162 provides that taxpayers may deduct all ordinary and necessary trade_or_business_expenses subject_to sec_162 respondent concedes that the payments at issue meet the requirements of sec_162 as deductible business_expenses the payments were normal usual and customary and they stem from an activity ordinarily to be expected from wsc and other fertilizer manufacturers 320_us_467 308_us_488 the payments were appropriate and helpful also for the development of wsc's business 383_us_687 the real dispute in this case centers on sec_162 which provides that no deduction shall be allowed under sec_162 for any fine or similar penalty paid to a government for the violation of any law the regulations provide that for purposes of sec_162 a fine or similar penalty includes an amount_paid as a civil penalty imposed by a federal state or local law sec_1_162-21 income_tax regs sec_162 disallows deduction of civil penalties 'imposed for purposes of enforcing the law and as punishment for the violation thereof' and yet some payments although labeled penalties remain deductible if 'imposed to encourage prompt compliance with a requirement of the law or as a remedial measure to compensate another party' 80_tc_804 quoting 75_tc_497 where the law serves both a remedial and a punitive purpose then we must determine which purpose the payments in question were designed to serve 73_tc_1226 the proper inquiry is the purpose which the statutory penalty is to serve as opposed to the type of conduct which gives rise to the violation resulting in the penalty southern pac transp co v commissioner supra pincite the characterization of a payment for purposes of sec_162 depends on the origin of the liability giving rise to it 756_f2d_44 6th cir 72_tc_1136 each party provided an expert witness to assist the court in understanding the workings of the north carolina department of agriculture and the administration of the north carolina commercial fertilizer law petitioner's expert witness james r stevens stevens developed his expertise during hi sec_41 years_of_service with the north carolina department of agriculture he began his career in as a temporary fertilizer inspector he was promoted to chief fertilizer inspector in and promoted to feed fertilizer and pesticide inspector supervisor in in stevens was promoted to fertilizer administrator and he remained in that position until his retirement in date stevens currently works as a consultant to the fertilizer industry respondent's expert witness peter t hight hight received a bachelor of science degree in horticulture in and a master's degree in crop science in both from north carolina state university hight has worked in an agriculture- related field since from date through hight served as an agriculture extension agent conducting numerous field investigations on plant disease and plant nutritional and insect problems from date through date hight served as an agronomist for the north carolina department of agriculture in date hight succeeded stevens as fertilizer administrator for the north carolina department of agriculture a position he held until date both experts were credible and helpful witnesses they gave parallel testimony regarding the fertilizer industry and administration of the fertilizer laws they agreed in nearly every material aspect of this case except the legislative purpose for the penalty payments at issue both experts agreed that segregation is the primary factor leading to deficient fertilizer and they also agreed that deficiencies can be reduced but not eliminated the experts agreed that there are two losses to a farmer when the farmer purchases a deficient fertilizer that is applied to the farmer's crop the first loss to the farmer is the cost of the deficient fertilizer ingredient which the farmer paid for but never received the second loss is the farmer's reduced yield at harvest caused by the deficient fertilizer they agreed that the second loss reduced yield at harvest is nearly impossible to measure since crop yield is dependent on numerous factors the experts' opinions diverge when it comes to the purpose of the penalty payments at issue stevens opined that the purpose of the penalty for deficient fertilizers is to compensate the user for any loss the deficient fertilizer has caused hight opined that the purpose of the penalty for deficient fertilizers is to punish and deter fertilizer manufacturers who fail to comply with the fertilizer laws we are not bound by the opinion of an expert witness we will accept or reject expert testimony when based on the record it is appropriate to do so 94_tc_193 we may choose to accept the opinion of one expert in its entirety 74_tc_441 or we may be selective in the use of any portion of that opinion 102_tc_149 we are satisfied that the payments at issue were designed to compensate the consumer of the deficient fertilizer the north carolina fertilizer law provides all penalties assessed under this section shall be paid to the consumer of the lot of fertilizer represented by the sample n c gen stat sec c the virginia fertilizer law provides if the analysis shows that the fertilizer is deficient then an assessment shall be paid to the consumer by the guarantor va code ann sec_3 a michie the quoted language indicates that the respective state legislatures intended to compensate the consumer of the deficient fertilizer the two-step method used to calculate the penalty also supports the conclusion that the payment to the consumer is remedial each step of the calculation accounts for a separate loss to the consumer first the value of the deficient fertilizer ingredient is calculated this calculation accounts for the amount of fertilizer ingredient paid for but never received by the consumer second the value of the deficient fertilizer ingredient is multiplied by a factor of in virginia we conclude that the legislatures intended this calculation to account for the reduced crop yield to the consumer despite the fact that reduced crop yield may be difficult if not impossible to measure in so doing the respective legislatures were attempting to compensate for the consumer's actual loss see middle atl distribs v commissioner t c pincite respondent argues that the payments at issue had no or a negligible compensatory element because the vast majority of the payments were made to the respective states and not the consumer we do not find respondent's argument persuasive the inability of the departments of agriculture to identify the consumer of the deficient fertilizer and the difficulty in effectuating the legislation does not alter the legislative intent respondent relies on specific provisions of the fertilizer law to argue that the payments in question were designed to enforce the law and to punish its violation respondent cites the north carolina legislature's statement that it is in the public interest that the state regulate activities of commercial fertilizer companies n c gen stat sec respondent also highlights the commissioner of agriculture's authority under various other sections of the fertilizer law in an attempt to show a law enforcement purpose however the payments at issue in this case stem from n c gen stat sec and va code ann sec_3 1-dollar_figure michie we need not and do not decide the purposes of any other sections of the fertilizer laws respondent argues that the legislature contemplated that a separate civil_action for damages would be the compensatory remedy for the consumers of deleterious fertilizers respondent reasons that since this compensatory remedy exists the payments at issue are not designed to compensate the consumer of the deficient fertilizer we do not agree n c gen stat sec applies to the sales of large and small quantities of fertilizer the experts in this case testified that the reduced crop yield from a deficient fertilizer is difficult to establish we consider it likely that this difficulty also would hamper a plaintiff's ability to prove damages in a civil case thus we do not agree that a civil_action for damages is the primary compensatory or remedial mechanism in the fertilizer law see 894_f2d_1197 10th cir stating that provision in the federal water pollution control act authorizing government to recoup oil cleanup costs was primary compensatory mechanism if the legislature considered a civil_action for damages to be the primary compensatory remedy then we would see no purpose for the legislative edict that the payments pursuant to n c gen stat sec be made to the consumer the legislature likely anticipated that the payments pursuant to n c gen stat sec would provide the consumer a modicum of relief in circumstances where the amounts involved would not justify the cost of a civil_action for damages respondent attempted to discredit stevens using the fertilizer inspectors manual inspectors manual published by the association of american plant food control officials aapfco north carolina and virginia are members of aapfco stevens edited the inspectors manual and he authored a large portion of it the inspectors manual instructs inspectors to treat the official fertilizer samples as evidence in a crime respondent seems to argue that since the inspectors are told to treat the fertilizer samples as evidence in a crime then the fertilizer inspectors must be investigating a crime respondent reasons that the payments at issue are punishment for a criminal act respondent overlooks the several categories of conduct dealt with in the fertilizer laws some acts are punishable as misdemeanors see n c gen stat sec thus instructing the fertilizer inspectors to treat every sample as evidence in a crime seems logical since at the time the sample is taken the inspector is unaware of which if any provision of the fertilizer law has been violated petitioners have offered no evidence to support their argument that wsc paid amounts greater than those conceded by respondent we will not guess as to any additional_amount that wsc could have deducted see 877_f2d_624 7th cir affg tcmemo_1987_295 to reflect the foregoing decision will be entered under rule
